Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 1 of 14




                 EXHIBIT E
       Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 2 of 14




                        JOINT PROPOSED VOIR DIRE QUESTIONS

       The parties respectfully submit the following proposed voir dire questions, either for use

in a written questionnaire or during voir dire proceedings. If the Court plans to utilize a written

questionnaire, the parties respectfully request that at the pretrial conference, they be permitted to

request that certain of the following questions be included in any such questionnaire.

       Ability to Serve

       1.       Do you have any medical, physical or emotional condition that might make it

difficult for you to see or hear the evidence in this case or to carry out your deliberations?

       2.       Are you taking any medication that might make it difficult for you to participate

in this case?

       3.       Do you have any difficulty reading?

       4.       Do you have difficulty understanding English?

       5.       Trial in this case is expected to last approximately four to five weeks. Do you

have any commitments that would make it impossible for you to sit as a juror on this case?

       Parties and Witnesses

       6.       The SEC is represented in this case by David Gottesman, Olivia Choe and Sarah

Nilson. They will be assisted by Thomas McCaffrey, Shannon Sanders, and Cole Taylor. The

defendants are represented by James Wines and Steven Barentzen. Do you know, or know of,

any of these people?

       7.       The defendants are Avalon FA Ltd, Nathan Fayyer, and Sergey Pustelnik. Do

you know, or know of, any of them?




                                                  1
       Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 3 of 14




       8.      This case also involves a New York broker-dealer firm known as Lek Securities,

and its CEO, Sam Lek. Do you know any of them, or have you heard anything about them?

       9.      The case might also include evidence about transactions involving other firms in

the securities industry including these:

               a.      Citadel Securities

               b.      Quantlab

               c.      Hudson River Trading

               d.      Susquehanna International Group

               e.      Coastal Securities

               f.      Lime Brokerage

Have you ever had any connection to any of them?

       10.     The following witnesses are expected to be called at trial. Do you know, or are

you otherwise familiar with, any of them?

               a.      Sherilynn Belcher

               b.      Douglas Bond

               c.      Jeffrey Clark

               d.      Gene DeMaio

               e.      Andy Gordon

               f.      Daniel Hanuka

               g.      Terrence Hendershott

               h.      Jerry Laguilles

               i.      Samuel Lek

                                               2
       Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 4 of 14




               j.      Nicolas Louis

               k.      Patrick McCluskey

               l.      Marin Nitzov

               m.      Adam Nunes

               n.      Neil Pearson

               o.      Peter Solano

       11.     The following persons’ names might come up during the trial. Do you know or

know of any of them:

               a.   Irina Fayyer

               b.   Alexander Lubetsky

               c.   Svetlana Pershinova

               d.   Aleksandr Pustelnik

               e.   Jane Pustelnik

               f.   Sasha Szabo

               g.   Alexander Schwartz

               h.   Alexander Shvarts

               i.   Owen Granke

               j.   Kevin Harnisch

               k.   Craig Robertson

               l.   Max Tourtelot

       12.     Have you, any members of your family, or any of your close friends ever worked

for the SEC? If so, please give details.

                                              3
       Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 5 of 14




        13.     This case also involves non-governmental organizations, which also regulate the

securities industry, which is the industry involving buying and selling stock, bonds, options or

other securities. One of these regulators is known as FINRA, the Financial Industry Regulatory

Authority. Have you, any members of your family, or any of your close friends ever worked for

FINRA or any other regulator in the securities industry? If so, please give details.

        14.     Have you, any members of your family, or any of your close friends ever worked

for any stock exchange, such as the New York Stock Exchange, or any options exchange or

companies that own stock exchanges, such as Cboe or Bats? If so, please give details.

        15.     Have you, any members of your family, or any of your close friends had any

involvement or experience of any sort with the SEC, FINRA, or any other securities regulator?

If so, please give details.

        Education, Work Experience and Activities

         16.    Do you or your spouse have any work history, education, training, or significant

experience in the following? If so, please identify which area and describe the experience:

                a.      Law, law enforcement or the legal profession

                b.      Accounting, economics, or bookkeeping

                c.      Finance or banking

                d.      Investment advising, financial analyst, or financial planning

                e.      Trading securities (buying or selling stock, bonds, options, etc.)

                f.      Mathematics or statistics

        17.     Have you, any members of your family, or any of your close friends ever worked

as a teacher, professor or administrator for a university?

                                                    4
       Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 6 of 14




       18.     Are you, or your spouse or close friends actively involved in organizations such

as community, civic, social, union, professional, fraternal, political, religious or recreational

organizations? If so, do you or do they have leadership roles in any of those organizations?

       Investing and Decision-Making

       19.      How experienced are you in investing in stocks, bonds, options and other

securities? Please describe your experience.

       20.     Do you tend to be more carefree with money, or more careful with money?

       21.     When investing (or if you were to invest) which types of investments suit your

personality best – High risk, medium risk, or low risk?

       22.     Are you casual and relaxed in the way you do things, or more detail-oriented,

precise and meticulous?

       23.     Are you the type of person who conducts a lot of research and acquires extensive

information before making a major purchase?

       24.     When it comes to deciding what is true and fair, do you usually decide by

thinking over the facts or by listening to your heart?

       Experience with Courts or Law Enforcement

       25.     Have you, any members of your family, or close friends, ever been charged with a

criminal offense, other than minor traffic violations? If so, please explain the circumstances.

       26.     Have you, any members of your family, or any of your close friends ever been a

victim of a crime or a fraud? If so, please explain the circumstances.




                                                  5
       Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 7 of 14




       27.     Have you, any members of your family, or any of your close friends ever been

employed by a state, local or federal government agency, including any law enforcement

agency? If so, please identify the agency, who held the position, and describe the position.

       28.     Have you, any members of your family, or any of your close friends ever filed a

lawsuit or been sued in a lawsuit? If so, please explain the circumstances.

       29.     Have you, any members of your family, or any of your close friends ever been a

witness or a complainant in any hearing, lawsuit or trial, state or federal? If so, please explain

the circumstances.

       30.     Have you ever served on a jury?

               a.      If so, what court was it in? Was it a criminal or civil case?

               b.      Without telling us the outcome, did the jury reach a verdict?

       31.     Have you, any members of your family, or any of your close friends ever been

accused of a crime or accused of fraud? If so, please explain the circumstances.

       32.     Have you, or anyone close to you, even been accused of something serious that

you felt wasn’t your fault? If so, please explain the circumstances.

       Views About Government Regulation

       33.     How do you feel about government agencies in general?

       34.     Are you in favor of decentralization of government? Why?

       35.     Have you or anyone close to you ever had an unpleasant experience or been

involved in any type of dispute with any governmental agency or entity (whether federal, state or

local)? If so, please explain the circumstances.




                                                   6
        Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 8 of 14




        36.     What is your opinion of government agencies? Do they usually use their power

within reason or do they overstep their power?

        Experience With the SEC or Other Securities Regulators

        37.     The SEC is an independent federal agency. Its mission includes enforcing the

federal securities laws. Do you have any strong feelings about the SEC or its purpose?

        38.     Do you think that there is too much government regulation of the financial and

stock markets, the right amount of regulation, or too little regulation. Why?

        39.     Have you, any members of your family, or any of your close friends ever been

investigated for, or charged with, violation of any state or federal securities laws? If so, please

give details.

        40.     Do you have any opinion about recent cases brought by the SEC, or cases

involving fraud relating to securities, that might affect your ability to be fair and impartial in this

case?

        Securities Industry

        41.     Have you, any members of your family, or any of your close friends ever worked

for a securities broker-dealer, or any other firm in the securities industry? If so, what was the

name of the firm? What was your (or your family member’s or friend’s) position? How long

was the employment?

        42.     Do you have any training or experience in securities brokerage activities or

securities laws and rules? If so, please give details.




                                                   7
        Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 9 of 14




        43.    Have you, any members of your family, or any of your close friends ever worked

as a professional trader of stock, options or other securities? If so, what was the nature of that

work?

        Following the Law

        44.    Do you generally see things in “black and white” or are you more of a “grey area”

kind of person?

        45.    You may have heard the expression, “All is fair in love and war.” Do you think

that saying should apply to business?

        46.    Do you think it is okay to engage in business activities that might be against the

law, but are just part of “business as usual”?

        Fairness and Impartiality

        47.    The function of the jury is to decide questions of fact. You are the sole judges of

the facts entrusted to you. However, when it comes to the law, you must take your instructions

from the Court and you are bound by those instructions. You may not substitute your notions of

what the law is or what you think it should be. At the conclusion of the case, your job will be to

determine whether or not the defendants are liable as charged in the Complaint. Do any of you

have any concerns about following those instructions?

        48.       Do any of you have such strong feelings in favor of the federal government, or in

opposition to the federal government or any government agency, including the SEC, that you

would be unable to fully and fairly evaluate the evidence in this case on the merits, without bias

for or against any of the parties?




                                                  8
      Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 10 of 14




       49.     In the present case, you are to decide the liability of the defendants. Curiosity

being what it is, you may be tempted to speculate about the potential liability of others

mentioned during this lawsuit, or to question someone’s absence. There are a variety of reasons

why someone may not be present at trial, or not named as a defendant. You are to decide only

the issues before you, based on the evidence presented. Would you have any problem following

that instruction?

       50.     Those of you who have sat on criminal cases or watch television will have heard

of proof beyond a reasonable doubt. That is the standard of proof that is used in criminal cases.

That is not the standard of proof that is to be used here since this is a civil case. Here, the SEC is

required to prove its case by a preponderance of the evidence, which is a lesser standard of proof

than proof beyond a reasonable doubt. What that means is that the SEC is required to produce

evidence which, considered in light of all the facts, leads you to believe that what the SEC claims

is more likely true than not true. To put it differently, if you were to put the SEC’s and a

defendant’s evidence on different sides of a scale, the SEC would have to make the scale tip

slightly in its favor. If the SEC meets this burden, your verdict must be for the SEC; if it fails,

the verdict must be for the defendant.

       Do you understand this burden of proof as I have explained it to you? With that

understanding of the law, is there anyone on the jury panel who would have difficulty holding

the SEC to that burden of proof?

       51.     Does any juror have any religious, philosophical, or other belief which would

make you unable to find the defendant liable for reasons unrelated to the law and the evidence?




                                                  9
        Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 11 of 14




        52.     This case is important to the SEC and the defendants alike. If you are selected to

serve on this case you are expected to be fair and impartial. Is there anything else about you,

your background, or your personal circumstances that you believe the Court and the lawyers

should be aware of when selecting a jury for this case?

        53.     Is there anything that we have not discussed that would prevent you from being

fair and impartial in evaluating the evidence in this case?

                SEC’S PROPOSED ADDITIONAL VOIR DIRE QUESTIONS

        Additional Questions Concerning Views About Government Regulation

        54.     Do you think that foreign traders who trade in the United States stock markets

should have to follow U.S. securities laws?

        55.     Do you agree with this statement: It is unfair to expect a foreign trading firm to

follow U.S. securities laws and regulations when they trade in the U.S. markets?

              DEFENDANTS’ PROPOSED ADDITIONAL VOIR DIRE QUESTIONS

        Questions Concerning Views About Immigration/Foreign Persons or Entities

        56.     Do you have strong feelings regarding US immigration policy? If so, what are

they?

        57.     Do think the United States allows in too many immigrants, the right amount of

immigrants, or too little immigrants? Why?

        58.     Do you think that immigrants to the United States should be treated the same

under the law as those born in the United States, or differently under the law than those born in

the United States? Why?



                                                 10
      Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 12 of 14




       59.     Are you, any members of your family, or any of your close friends of Ukrainian

descent? If so, please give details.

       60.     Do you believe that persons of Ukrainian descent are any more or less likely to

violate the law than persons born in the United States? Why?

       61.     Are you, any members of your family, or any of your close friends of Russian

descent? If so, please give details.

       62.     Do you believe that persons of Russian descent are any more or less likely to

violate the law than persons born in the United States? Why?

       63.     Are you, any members of your family, or any of your close friends of Chinese

descent? If so, please give details.

       64.     Do you believe that persons of Chinese descent are any more or less likely to

violate the law than persons born in the United States? Why?

       65.     Do think persons or entities that have foreign bank accounts are trying to avoid

US laws? If so, please explain.

       66.     Do you think a person or entities use of foreign bank accounts is likely engaged in

activity that would violate US law? If so, please explain.

       67.     Do you have strongly held opinions regarding US persons or entities owning

foreign companies? If so, please explain.

       68.     Do you think that a United States citizen that owns or operates a foreign company

is trying to avoid US laws? If so, please explain.

       69.     Do you think that a United States citizen that owns or operates a foreign company

is likely engaged in activity that would violate US law? If so, please explain.

                                                 11
      Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 13 of 14




       Additional Question Concerning Parties and Witnesses

       70.    The following additional names of persons and entities might come up during the

trial. Do you know or know of any of them:

              a.     Peter Murray

              b.     Ilene Semer

              c.     Timothy Rogers

              d.     Sam Jones

              e.     Adam Large

              f.     Craig McShane

              g.     Andrew Spiwak

              h.     Justin Chretien

              i.     Joseph Carrano

              j.     Jeff Connell

              k.     Turks and Caicos Banking Company

              l.     Trillium

              m.     Hold Brothers

              n.     Biremis

              o.     Victor Mendoza

              p.     Tom Gira

              q.     Robert Marchman

              r.     Howard Schiffman

              s.     Margherita Olivieri

                                             12
Case 1:17-cv-01789-DLC Document 441-5 Filed 09/13/19 Page 14 of 14




      t.    Jeffrey Maza

      u.    Yun Wang

      v.    Bryan Schnabolk

      w.    Steve Tanner

      x.    Khalid Essafi

      y.    Timothy McDonald

      z.    Micheal Blackson

      aa.   Glenn Gsell

      bb.   Michael Felty

      cc.   Russ Davidson

      dd.   Richard Pedraza

      ee.   Scott Kloin




                                13
